               Case 2:19-mj-00073-AC Document 61 Filed 09/23/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 GRANT B. RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-MJ-00073-AC
12                                 Plaintiff,             [PROPOSED] FINDINGS AND ORDER
                                                          EXTENDING TIME FOR PRELIMINARY
13                          v.                            HEARING PURSUANT TO RULE 5.1(d) AND
                                                          EXCLUDING TIME
14   GABRIEL ALVA et al.,
                                                          DATE: September 25, 2020
15                                Defendants.             TIME: 2:00 p.m.
                                                          COURT: Hon. Allison Claire
16

17          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
18 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on September 17, 2020.

19 The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

20 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule

21 5.1(d) of the Federal Rules of Criminal Procedure.

22          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
23 of justice served by granting this continuance outweigh the best interests of the public and the defendant

24 in a speedy trial. 18 U.S.C. § 3161(b) & (h)(7)(A). The Court further finds that the extension of time of

25 the preliminary hearing and the filing of an indictment would not adversely affect the public interest in

26 the prompt disposition of criminal cases.

27          THEREFORE, FOR GOOD CAUSE SHOWN:
28          1. The date of the preliminary hearing for defendants Gabriel Alva, Ian Hoffman, and George

      [PROPOSED] FINDINGS AND ORDER                        1
              Case 2:19-mj-00073-AC Document 61 Filed 09/23/20 Page 2 of 2


 1 Franco is extended to January 29, 2021, at 2:00 p.m.

 2         2. The time between September 25, 2020, and January 29, 2021, shall be excluded from

 3 calculation pursuant to 18 U.S.C. § 3161(b) & (h)(7)(A).

 4         3. Defendants shall appear at that date and time before the Magistrate Judge on duty.

 5         IT IS SO ORDERED.

 6 DATED: September 22, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                    2
